[techlogo.jpg]


 

 

 

PERSONAL AND CONFIDENTIAL

 

May 23, 2014

 

Michael J Rapport

President

Evans Brewing Company Inc.

2000 Main Street

Irvine, CA 92614

 

Dear Mr. Rapport,

 

This letter agreement (the "Agreement") will confirm the understanding and
agreement between Tech Associates, Inc (“the Consultant”) with principal offices
at the address of 75 Broadway Street, Suite 202, San Francisco, CA 94111 and
Evans Brewing Company Inc. (“the Client”) with its principal offices located at
2000 Main Street, Irvine, CA 92614.

 

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to engage Tech Associates, Inc to provide
consulting services as specifically enumerated below commencing as of the date
hereof related to its “Going Public” transaction:, review of its financial
structure, its process, connecting and supervising certain third party groups
such as a qualified SEC legal counsel, a qualified PCAOB auditor, an Edgar/XBRL
filer, a qualified market maker(s), transfer agent, and assisting in applying
for DTC eligibility status, as well as collaborate with the selected market
maker for 15c211 application with FINRA, and with its planned private placement
memorandum, development of its market valuation basis, connection to investment
groups/firms and if necessary, and (each as hereafter defined below), all on a
on a best efforts basis and Tech Associates, Inc desires to so be engaged.

 

NOW THEREFORE, for and in consideration of the covenants set forth herein and
the mutual benefits to be gained by the parties hereto, and other good and
valuable consideration, the receipt and adequacy of which are acknowledged, the
parties hereto hereby agree to be legally bound as follows:

 

ENGAGEMENT:

 

With the execution of this Agreement, the Client, will engage the Consultant to
deliver the following: “Going Public” transaction:, review of its financial
structure, its process, connecting and supervising certain third party groups
such as a qualified SEC legal counsel, a qualified PCAOB auditor, an Edgar/XBRL
filer, a qualified market maker(s), transfer agent, and assisting in applying
for DTC eligibility status, as well as collaborate with the selected market
maker for 15c211 application with FINRA, and with its planned private placement
memorandum, development of its market valuation basis, connection to investment
groups/firms. Additionally, the Consultant reserves the right to hire third
party groups to fulfill its agreement with the Client and upon such arrangement;
the Client will be responsible for any expenses incurred by any third party
group used to facilitate the performance of this agreement. The Client
understands and agrees that all services below will be performed upon a best
efforts basis:

 

 

1

 



I. Supervising third party groups such as a qualified SEC legal counsel, a
qualified PCAOB auditor, an Edgar/XBRL filer, a qualified market maker(s), and
transfer agent.

 

a. The Consultant will work closely with a qualified SEC legal counsel to assist
in the entire going public process which includes the S-1 Resale Registration
Statements for the entity in order to allow for free trading share status for
existing shareholders.  Additionally, the Client will engage SEC legal counsel
and other third party individuals for ongoing Exchange Act filing requirements.

 

b. All of these third party groups are independent of the Consultant and all
expenses incurred by these third party groups will be paid for by the Client.

 

c. The Consultant will introduce a qualified PCAOB auditor as well as coordinate
required financial statements from each entity to the auditor. Each entity will
provide audited financial statements according to US GAAP standards for up to
two (2) year’s or from inception, whichever is longer. If the entity does not
have financial statements or operations prior to merging with the SEC 10-12G
shell company, the auditor will rely on the audited financials within the SEC
10-12G shell company.

 

d. The Consultant will introduce a qualified Edgar/XBRL filer to provide the
entities with Edgar access and Exchange Act filing requirements. 

 

II. Introduction and working with a qualified market maker(s), and transfer
agent.

 

a. The Consultant will introduce a qualified market maker and transfer agent to
help the Client secure services to facilitate trading on the OTC Bulletin
Board/OTC Markets. The market maker for a fee will also sponsor the Client’s
entities for a 15c211 filing with FINRA as well as for DTC eligibility. While
the market maker will be the primary facilitator for both, the Consultant will
work to support the market maker with the applications.

 

b. The Consultant will introduce a qualified transfer agent to the Client.

 

III. Development of a Private Placement Memorandum (PPM) and valuation
assessment, connection to investment groups/firms for new capital.

 

a. The Consultant will help supervise and produce the Private Placement
Memorandum (PPM) and assist with creating a reasonable market valuation for the
company with the Client. The Consultant will also help with introductions and
connections with investment groups/firms for new capital pursuant to the
Client’s strategy to fund capital expenses as a publicly- traded company.

 

2

 

1.Scope of Services: In connection with the Engagement hereunder, Tech
Associates, Inc will perform the following services (“Services”) on a best
efforts basis (see ENGAGEMENT )

 

Any additional work and expenses that are necessary in order to carry out the
Consultant’s task, or other fees, charges and supporting issues will be paid for
by the Client.

  

2.Term: The initial term of the Engagement hereunder shall be for twelve (12)
months from the date of execution of this letter agreement. After the twelve
month period is completed, the term will be set as ongoing. Either party shall
have the right to terminate the agreement for any reason if such party is not
satisfied with the relationship between the parties or there is a significant
dispute between them. At any time after the expiration of the initial term,
either party may terminate the Engagement hereunder by giving the other party at
least 30 days prior written notice.

 



3.Consideration: As consideration for the services rendered by the Consultant,
hereunder,

 

·Compensation: The Client will pay the Consultant, $2,000 (Two Thousand
Dollars), per month, at the execution of this Agreement, via bank wire. The
monthly fee will be paid on the 1st day in each month of the twelve month
agreement. In addition, the Client will pay the Consultant, 2,500 (Two Thousand
Five Hundred) shares of its common stock of Evans Brewing Company Inc. Delaware,
per month, payable in advance for the term of the agreement with a claw back
provision (see claw back)

 

·Expense Reimbursement: The Client agrees to cover all travel expenses in
advance on behalf of the Consultant, all other approved expenses will be
reimbursed within ten business days of presentment of receipts in support
thereof, for all pre-approved reasonable, ordinary and expenses incurred by the
Consultant in conjunction with the Consultant’s services to the Client,
consistent with the Client’s standard reimbursement policy.

4.Clawback Provision: Both the Client and the Consultant agree pursuant to this
agreement that a clawback event will be triggered upon one of the following
event:

 



·Consultant refuses, or fails to carry out the aforementioned duties pursuant to
this agreement in full

 



5.Defense & Indemnification: The Client., in the event of a lawsuit,
investigation, or claim will, at its sole cost and expense, protect, defend,
indemnify, release and hold harmless the Consultant from (i) any and all losses
arising out of or resulting from any inaccuracy, misrepresentation or breach or
non-fulfillment of any covenant or agreement of the Client., under this
Agreement or any document delivered by the Client, to the Consultant in
connection herewith, (ii) any and all claims, liabilities, losses or damages
related solely and exclusively to statements prepared by, or made by, the
Consultant that are either approved in advance by the Client., or entirely based
on information provided by the Client, to the Consultant expressly for use in
connection with the Services contemplated herein, and (iii) all claims, actions,
suits, proceedings, demands, assessments, judgments, costs and expenses,
including, without limitation, any legal fees and expenses, incident to any of
the foregoing, except in case of the Consultant’s gross negligence, bad faith or
willful

misconduct with respect thereto (iv the Client, will allow the Consultant to
choose legal counsel and legal fees as incurred. Further, based upon information
currently available and a reasonable belief, the Consultant represents and
warrants that there are no restraints or limitations in it agreeing to the terms
of this Agreement, such as non-compete, non-solicitation, non-circumvention, or
any similar agreements that might impair its performance of its duties and
obligations hereunder.

 



3

 



 

 6. Due Diligence. The Consultant shall have the right to conduct a due
    diligence review of the Company that demonstrates that the company is
    suitable for the aforementioned directives in this Agreement. This due
    diligence review may include consultation with the Company’s executive
    management team. The Consultant shall have the right to terminate this
    Agreement if the Consultant determines in its sole discretion that there is
    any material and noncurable due diligence issue.



7. Non-circumvent. The Consultant and the Client, mutually agree that no effort
will be made to circumvent the terms of this Agreement in an attempt to gain
commissions, fees, remuneration, or considerations to the benefit of either of
the signatories to this Agreement while excluding equal or other agreed-to
benefits to the other party while this Agreement is in effect.

 

8. No Assignment. The rights and obligations under this Agreement shall inure to
the benefit of and shall be binding upon the parties hereto (including any
person with which the either party respectively may merge or consolidate) and
upon their respective heirs, executors and personal representatives. This
Agreement is otherwise non-assignable by either party without the prior written
consent of the other party.

 

9. Notices. Any notices to be given hereunder by either party to the other may
be given either by personal delivery in writing or by mail, registered or
certified, postage prepaid with return receipt requested and shall be addressed
to the parties at the addresses provided by the other, but each party may change
the address by written notice in accordance with the paragraph. Notices
delivered personally will be deemed communicated as of two (2) business days
after mailing.

 

10. Severability. In the event that any one or more of the provisions of this
Agreement is held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions will not in any way be
affected or impaired thereby.

 

11. Governing Law. This Agreement shall be interpreted under, and governed by,
the laws of the State of California, without giving effect to the principles of
conflicts of laws thereof.

 

12. Counterparts. This Agreement may be executed by the parties hereto in
counterparts (including by facsimile or other electronic transmission), each of
which shall be deemed to be an original, but all such counterparts shall
constitute a single instrument.

 

13. Survival. Whenever in this Agreement any of the parties hereto is referred
to, such reference shall be deemed to include the legal representatives,
successors and assigns of such party. All covenants, promises and agreements in
this Agreement, by or on behalf of the parties hereto, shall inure to the
benefit of the legal representatives, successors and assigns of beneficiary
party thereto.

4

 

 

If the foregoing correctly sets forth the understanding and agreement between
Evans Brewing Company Inc., and Tech Associates, Inc please so indicate in the
space provided for that purpose below, whereupon this letter shall constitute a
binding agreement as of the date hereof.



 

 

Evans Brewing Company Inc.

 

By: _/s/ Michael J Rapport

The Michael J Rapport Trust

Trustee

  

 

I hereby acknowledge receipt of this Agreement and sign below signifying our
full acceptance to the terms and conditions hereof:

 

 

Richard Chiang

 

 

By: _/s/ Richard Chiang

Tech Associates, Inc

 

 

 

 



5

 

 